DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 35, 38, and 39 of U.S. Patent No. US 8157728 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the housing apparatus is anticipated by the claims as outlined below.
Regarding claim 1, US 8157728 B2 teaches a vaginal speculum (Col. 30, ln. 17) comprising: 
a first blade member (Col. 30, ln. 18); 
a second blade member (Col. 30, ln. 19); 
a handle portion (Col. 30, ln. 18) downwardly extending from the second blade member, the handle portion having opposing upper and lower open ends and a through cavity therebetween (Col. 30, ll. 19-20); and 
an illumination assembly (Col. 30, ln. 30) comprising: 
a housing (Col. 30, ln. 25, “light pipe”); 
at least one battery (Col. 31, ll. 9-10) disposed within the housing (see Para. [0097]); and 
an LED (Col. 31, ll. 1-2) disposed at a distal end of an integral curved arm (Col. 30, ll. 36-40) extending from an upper end of the housing and coupled to the at least one battery (Col. 31, ll. 7-8), 
the housing being releasably mounted in the through cavity of the handle portion through the open upper end with the integral curved arm of the illumination assembly being supported by the 
an upper flanged portion sized larger than the upper open end of the handle portion (Col. 30, ll. 55-57), and 
a lower portion that retains the at least one battery (Col. 31, ll. 9-10), the lower portion being retained within the through cavity of the handle portion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 20190117058 A1) (hereon referred to as Clark).
Regarding claim 1, Clark teaches a vaginal speculum (see FIg. 28A, see that embodiments may be mixed in Para. [0122]) comprising: 
a first blade member (2022); 
a second blade member (2032); 

an illumination assembly comprising: 
a housing (2037); 
at least one battery (1520) (see Fig. 19) disposed within the housing (see Para. [0097]); and 
an LED (2072) disposed at a distal end of an integral curved arm (2039) extending from an upper end of the housing and coupled to the at least one battery (see Para. [0143], which clarifies how the battery powers the light source, which would require coupling to the housing), the housing being releasably mounted in the through cavity of the handle portion through the open upper end with the integral curved arm of the illumination assembly being supported by the second blade member and configured to provide direct illumination to a medical target (see Fig. 24B, wherein the integral curved arm 2039 is supported by the second blade member 2032), the housing further comprising:
	an upper flanged portion (2038) sized larger than the upper open end of the handle portion (see Fig. 24B, wherein the flange is large enough to fill in the space of the upper open end and protrude past the open backside of the handle), and 
	a lower portion that retains the at least one battery (2060), the lower portion being retained within the through cavity of the handle portion (see Fig. 24B).
Regarding claim 4, Clark teaches the speculum according to claim 1, in which the illumination assembly further comprises a tab portion (2160) extending outwardly from the housing, wherein the tab portion is releasable from the housing (see Para. [0178]) to cause energization of the LED (2072), the tab portion being accessible through the open lower end of the handle portion (note that the tab is capable of being accessed through the lower end of the handle).  
Regarding claim 5, Clark teaches the speculum according to claim 1, in which the second blade member (2032) includes a recess sized to receive at least the distal end of the extending arm (2039) (see Fig. 26C, which shows where the extending arm may enter the second blade recess).  
Regarding claim 6, Clark teaches the speculum according to claim 1, in which the housing includes a hinged cover (1530) and in which the housing is configured within the through cavity of the handle portion (1500) such that the hinged cover can be opened to enable the least one battery to be removed from the housing while the housing remains mounted within the through cavity (see Fig. 19).  
Regarding claim 7, Clark teaches the speculum according to claim 6, wherein the hinged cover is configured to be opened by a tool (note that the hinged cover could be released using a variety of tools via the lever 1550) engaged within the open lower end of the handle portion.  
Regarding claim 8, Clark teaches the speculum according to claim 7, including a battery release member (comprising 1550 and 1545) outwardly extending from a lower end of the housing, wherein a first end (1545) of the battery release member within the housing includes at least one battery retaining feature and a second opposing end (1550) of the battery release member is accessible from the lower open end of the handle portion.  
Regarding claim 9, Clark teaches the speculum according to claim 8, in which the battery release member is releasably attached to the housing (via 1540).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 1 above, and further in view of McMahon et al. (WO 2006107878 A2) (hereon referred to as McMahon).
Clark teaches a speculum device with a light source as disclosed above, however fails to teach the housing further comprising at least one frangible tab that engages the through cavity of the handle portion and in which removal of the housing from the open upper end of the handle portion breaks the at least one frangible tab, preventing reuse (claim 2), in which the extending curved arm is made of an opaque plastic material (claim 10).
McMahon teaches a speculum which comprises a housing including at least one frangible tab (268) that engages the cavity of the handle portion and in which removal of the housing (236) from the cavity breaks the at least one frangible tab, preventing reuse (see Para. [0117] and [0016], noting that removing the housing would cause this tab to tear), in which the extending curved arm is made of an opaque plastic material (see Para. [0086]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Clark to have a frangible tab as taught by McMahon, as this would prevent reuse of the housing, improving sanitary measures. It would furthermore be obvious to modify the plastic of Clark to be opaque as taught by McMahon, as this would prevent the light from shining in unwanted directions. 

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. In the filed remarks, applicant states only that claim 3 is not taught by Clark, and that claim 1 is therefore patentably distinct. However, as outlined above, this is not correct; Clark does indeed disclose the subject matter of amended claim 1. Considering the cancellation of claim 3, not further consideration is necessary regarding this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773